[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-10604                ELEVENTH CIRCUIT
                                                         DECEMBER 29, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 07-00486-CV-CB

GARY BELL,


                                                           Plaintiff-Appellant,

                                  versus

PHIL PERKINS,
PHILIP MASON,
STEVE BRADLEY,
LAMAR JOHNSON,
AIMEE MOORE,
JACKIE GARRICK, et al.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                            (December 29, 2008)
Before ANDERSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Gary Bell, proceeding pro se, appeals the district court’s dismissal of his 42

U.S.C. §§ 1982, 1983, and 1985 action. Bell was the losing party in a child

support and a civil assault proceeding in Alabama state courts, and he has sued the

appellees for alleged civil rights violations that occurred in connection with these

proceedings. The district court dismissed Bell’s complaint on a number of

grounds, but did not address its subject-matter jurisdiction. For the reasons that

follow, we vacate and remand.

      We are obligated to “inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation marks omitted). We review questions of subject-matter

jurisdiction de novo. Goodman ex. rel. Goodman v. Sipos, 259 F.3d 1327, 1331

(11th Cir. 2001).

      Under the Rooker-Feldman doctrine, federal district and appellate courts

lack subject matter jurisdiction to review the final judgment of a state court.

Goodman, 259 F.3d at 1332. The prohibition extends beyond claims actually

adjudicated by the state court to include claims that are “inextricably intertwined”

with a state court judgment. Id. A federal claim is inextricably intertwined with a



                                           2
state court judgment if “the federal claim succeeds only to the extent that the state

court wrongly decided the issues before it.” Siegel v. LePore, 234 F.3d 1163, 1172

(11th Cir. 2000) (en banc). However, the Rooker-Feldman doctrine does not

restrict federal subject-matter jurisdiction when a party did not have a “reasonable

opportunity to raise [the] federal claims in state proceedings.” Goodman, 259 F.3d

at 1332. Moreover, the doctrine only applies in instances in which “state-court

losers” brought actions concerning the state court judgment in federal court.

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct.
1517, 1521-22, 161 L. Ed. 2d 454 (2005).

      Here, neither the district court nor the parties considered whether Rooker-

Feldman barred any of Bell’s claims. Based on the record, it appears that the

district court lacked jurisdiction over some, if not all, of the claims. See Goodman,
259 F.3d at 1334-1335 (addressing similar claims). Where the record is

incomplete with respect to the jurisdictional question, however, the proper

disposition is to remand to the district court for factual consideration. See Leonard

v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002). Accordingly, we remand

this case back to the district court to consider its subject-matter jurisdiction.

      VACATED AND REMANDED.




                                            3